Citation Nr: 1446283	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  04-12 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to January 14, 2010, and in excess of 30 percent thereafter, for cervical degenerative disc disease.

2.  Entitlement to an effective date prior to January 31, 2004, for a total disability based on individual unemployability resulting from service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1940 to December 1945.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey and the VA RO in Cleveland, Ohio.  Original jurisdiction over the claims files has remained with the RO in Newark, New Jersey.

The Board notes that the claims for service connection for a cervical spine disability, as well as an earlier effective date for TDIU were denied by the Board in a decision dated in July 2007.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in June 2008, the Court vacated the Board's July 2007 decision, and remanded the matters to the Board for action consistent with a June 2008 joint motion of the parties (Joint Motion). 

In November 2008, January 2011, February 2012, and May 2013 the Board remanded the claims for action consistent with the Joint Motion.  In September 2013, the RO issued a rating decision granting service connection for cervical degenerative disc disease.  The case has now been returned to the Board for further appellate action.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). 


REMAND

While the Board sincerely regrets the delay, the Veteran's claim for an increased initial rating for his now service-connected cervical spine disability must be remanded in order to afford the Veteran due process.  As discussed below, the claim for entitlement to an earlier effective date for the grant of a TDIU is inextricably intertwined with the cervical spine issue and, therefore, must also be remanded.

Initial Rating - Cervical Spine

By way of the September 2013 rating decision, the RO awarded service connection for cervical degenerative disc disease and assigned disability ratings of 10 percent prior to January 14, 2010, and 30 percent thereafter.  In November 2013, the Veteran, by way of his representative, filed a notice of disagreement (NOD) with the decision.  In particular, the Veteran disagrees with the initial rating assigned for cervical degenerative disc disease for both stages.  However, the RO has not provided the Veteran with a statement of the case (SOC) in response to the NOD. Because the NOD placed the issue in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Effective Date - TDIU

The Veteran has had a claim pending for an earlier effective date for the award of a TDIU for some time.  In the November 2013 NOD related to the now service-connected cervical spine disability, the Veteran alleged that he has been unemployable since the date of the initial award of service connection for the cervical spine disability in 1999, in part due to his cervical spine disability.  The Board notes that the Veteran now has a combined disability rating of 60 percent effective July 15, 1999.  However, the initial rating for the cervical spine disability, initially service connected effective July 15, 1999, remains at issue.  Should a higher rating be awarded, the combined rating may reach that required for a scheduler TDIU under 38 C.F.R. § 4.16.  Therefore, the cervical spine initial rating claim is inextricably intertwined with the issue of entitlement to an effective date prior January 31, 2004, for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  Therefore, the claim for an effective date prior January 31, 2004, for a TDIU is remanded along with the cervical spine initial rating claim.

Accordingly, the case is REMANDED to the RO for the following actions:

1.  An SOC on the claim for an increased initial rating for cervical degenerative disc disease, rated as 10 percent disabling prior to January 14, 2010, and 30 percent disabling thereafter, should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal, the RO should ensure that all indicated development is completed before the case is returned to the Board.

2.  The RO should also undertake any other development it determines to be warranted.

3.  Then, the RO should readjudicate the Veteran's TDIU earlier effective date claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

As noted above, this case has been advanced on the Board's docket.  It must also be afforded expeditious treatment by the RO.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



